486 F.2d 301
John Henry PERNELL, Petitioner-Appellant,v.James H. ROSE, Warden and State of Tennessee, Respondents-Appellees.
No. 73-1141.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 9, 1973.Decided Oct. 31, 1973.

David S. Field (Court Appointed), Nashville, Tenn., for petitioner-appellant.
William B. Hubbard, Asst. Atty. Gen., Nashville, Tenn., for respondents-appellees; David M. Pack, Atty. Gen. of Tenn., of counsel.
Before WEICK, EDWARDS and LIVELY, Circuit Judges.
PER CURIAM.


1
John Henry Pernell was arrested in Ohio after having been charged with murder in Tennessee.  He was not entitled to bail under Ohio law and spent approximately six months in jail in Ohio while resisting extradition to Tennessee.  He was ultimately tried in Tennessee, found guilty of second degree murder and sentenced by the jury to serve ten years in prison, the maximum statutory sentence for the offense being twenty years.  The State of Tennessee refused to give him credit on the ten-year sentence for time spent in custody in Ohio while awaiting extradition.


2
After exhausting his state remedies, petitioner sought relief by way of habeas corpus in the United States District Court.  The District Court held that the refusal of Tennessee to give credit on a subsequent sentence imposed by a jury in a Tennessee court for time spent in Ohio while awaiting extradition prior to trial in Tennessee did not deprive petitioner of a right guaranteed to him by the Constitution of the United States.


3
Upon consideration of the record, briefs and oral arguments, this Court concludes that the decision of the District Court is correct.


4
Therefore it is ordered that the judgment of the District Court be, and it is hereby affirmed.